DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Election/Restrictions

3.	Claims 17-40 are withdrawn from consideration based on 03/11/2020 election of group I claim 1-16. (see Applicant’ response filed on March, 11, 2020 “In response to the Office Action dated February 13, 2020, in which the Office issued a requirement under 35 USC 121 for Applicant to restrict prosecution to a single group of claims, Applicant respectfully elects Group I, claims 1 through 16”).


Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
 

Status of Claims
5.    This Office Action is in response to the application filed on 09/28/2020. Claims 1 through 16 are presently pending and are presented for examination.

Examiner’s note I
6.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 

Examiner’s note II
7.	Claims 17-40 must be cancelled in next applicant response when the claims will be in condition for allowance.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because it recites the “limitation compare the frequency band of the transmission to a predetermined threshold” this limitation is not disclosed in the specification, therefore it is considered a new matter. Therefore, the limitation “determine that the transmission of the one or more SI messages from the communication network utilizes at least one beamformed communication based on the frequency band of the transmission exceeding the predetermined threshold” is also new matter.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubotaba et al. (US 2016/0234736 A1) in view of Sun et al. (US 2019/0124650 A1).

For claim 1 Kubotaba teaches wireless transmit/receive unit (WTRU) in communication with a communication network (see Fig. 4 “UE 115-b (WTRU) in a wireless communication network”), the WTRU comprising: 
a memory (see Fig. 15 “UE Memory Module coupled to the UE processor Module”); 
(see Fig. 15 “UE Memory Module coupled to the UE processor Module” and paragraph 10 “UE is configured to perform a method”), the processor configured at least to:
 determine to request one or more system information (SI) messages from the communication network (see Fig. 32 “transmitting a first signal, the first signal including an indication of whether system information is to be request by a UE (determine to request)”, Fig. 37 “transmitting a request for the additional system information”, paragraphs 9-12 “request for system information by UE from the network”, paragraph 84 “providing system information in response to a request sent by a UE (WTRU)”, and Fig. 7 “UE SI Request Module 720”); and 
determine whether  a transmission of the one or more SI message from the communication network will utilize at least one beamformed communication (see Fig. 28: 2810, Fig. 31:3110, “system information is received via broad-beam communication”, Fig. 32:3220, 3225, 3230 “broad-beam mode of communication based on request for system information with indication”, paragraph 9 “system information is transmitted to UE via narrow-beam”, paragraph 11 “system information is transmitted to UE via broad-beam”, and paragraph 12 “system information is transmitted to UE via narrow-beam or broad-beam”) based on one or more communication parameters, wherein the one or more communication parameters include a frequency band of the communication or a quality of a downlink signal  (see paragraph 84 “providing system information in response to a request sent by a UE (WTRU)”, paragraph 9 “transmitting SI via unicast or narrow-band operation after being requested by UE”, paragraph 12 “obtaining information via broadband –beam or narrow-band beam”, paragraph 109 “a sync signal may specify fewer parameters for transmission of MSIB or service –specific transmission request”, and paragraph 124 “the SIBs 375, 390 may include a service-specific configuration such as SI parameters specifically configured to improve the service or meet service requirements”, paragraph 128 “UE requests SI for more than one service in the SIB Tx requests 372…a parameter based on the service requirements for each requested service provided by a separate SI”, paragraph 149 “MSIB content FreqBand information (system information includes at least communication parameter being Frequency band)”, and paragraph 315 “communication parameters received from the base station”); and 
a transceiver (see Fig. 15 “UE Transceiver Modules” and paragraph 213 “UE transceiver”) , the transceiver configured at least to: 
receive at least one of the one or more SI messages from the communication network via the at least one beamformed communication or (see paragraph 85 “UE may listen to receive the service-specific system information”, paragraph 162 “UE 115-e is operating using an on-demand SI mode, meaning that the UE 115-e is to transmit a request to receive SI”).
Kubotaba does not explicitly teach non-beamformed communication-although it is not required based on the claim language using the optional at least one of …or format.
However, Sun teaches the non-beamformed common control channels are also mandatory for initial system information/random access channel (RACH) resource assignment/paging related signaling. Another proposal is that the cell-specific common control channels, such as system information related to DL signaling are transmitted using the beam-formed transmission without exact channel information (see paragraphs 55-56). In addition, Sun teaches PSS/SSS non-beamformed communication may be mandatory as an exemplary signaling (see paragraph 88). Therefore, Sun teaches both Non-beamforming and beam forming communication applied to system information signaling based on for example overcoming path loss (see Sun: paragraph 55). In addition, Sun teaches The DL control channel is transmitted by means of beam forming to overcome the strong path loss of the mmw channel. However, these beam-formed DL control channel transmissions mainly enhance signal strength of user equipment (UE) or UE group to which the beam is pointed, and therefore they are more suitable for the UE specific DL control channels, for example, uplink (UL) grant or DL grant signaling for a particular UE (see Sun: paragraph 55).
Thus, it would have been obvious to a person of ordinary skill in the art before the date claimed invention to use the teachings Sun in on demand SI request of Kubotaba to enable a user equipment to determine when it receives beamformed and non-beamformed communication carrying system information (see Sun: paragraph 55).

          For claim 2 Kubotaba in view of Sun teaches the WTRU, wherein the one or more communication parameters include the frequency band of the transmission, the processor being further configured to: 
compare the frequency band of the transmission to a predetermined threshold (see Sun: paragraph 68 “ LTE frequency band 100 MHz comparison with mmv frequency bandwidth of 500 MHz or 1 GHz or get even bigger”); and 
determine that the transmission of the one or more SI messages from the communication network utilizes at least one beamformed communication based on the frequency band of the transmission exceeding the predetermined threshold (see Sun: paragraph 68 “ LTE frequency band 100 MHz comparison with mmv frequency bandwidth of 500 MHz or 1 GHz or get even bigger”, paragraph 55 “DL control channel is transmitted by means of beam forming to overcome the strong path loss of the mmw channel”, and Kubota: paragraph 108 “frequency for MSIB transmission request”).

          For claim 3 Kubotaba in view of Sun teaches the WTRU, wherein the one or more communication parameters further include a characteristic of a downlink signal, the transceiver being further configured to: receive the downlink signal, the processor being further configured to: 
identify the characteristic of the downlink signal (see Kubota: paragraph 118 “PDCCH”); and 
determine that the transmission of the one or more SI messages from the communication network utilizes at least one beamformed communication based on the identified characteristic of the downlink signal (see Kubota: paragraph 117 “transmit MSIB transmission request based on PDCCH and narrow-beam transmission mode”).

          For claim 4 the WTRU, Kubotaba in view of Sun teaches wherein the downlink signal includes a reference signal (see Kubota: paragraph 96 “control signal is reference signals, control channel, etc.”).

          For claim 5 Kubotaba in view of Sun teaches the WTRU, wherein the characteristic of the downlink signal includes one or more of: a type of the reference  (see Kubota: paragraph 96 “control signal is reference signals, control channel, etc.”, and paragraph 110 “sounding reference signal”).

          For claim 6 Kubotaba in view of Sun teaches the WTRU, wherein the type of the reference signal is a synchronization signal (see Kubota: paragraphs 109-110 “sync signal”).

          For claim 7 Kubotaba in view of Sun teaches the WTRU, wherein the one or more communication parameters further include information provided in a broadcast message the transceiver being further configured to: 
receive the broadcast message, the processor being further configured to: 
identify the information in the broadcast message and determine that the transmission of the one or more SI messages from the communication network utilizes at least one beamformed communication based on the information in the broadcast message (see Kubota: paragraph 11 and Fig. 28 “receiving a first signal, the first signal including an indication of whether system information is to be requested by the UE and receiving via a second signal in accordance with the indication, the second signal being transmitted via a broadcast or broad-beam operation”).

          For claim 8  Kubotaba in view of Sun teaches the WTRU, wherein the information provided in the broadcast message is included in at least one of: or a system information block (SIB), or a system information message (see Kubota:  paragraphs 7-8, 11, 13, 15, 24, 29, 83-84,  “broadcast system information for UEs”, paragraph 114 “transmit MSIB in broadcast mode”).

For claim 11 Kubotaba in view of Sun teaches the WTRU, wherein the processor is further configured to initiate an uplink (UL) request to the communication network for the one or more SI messages (see Kubotaba: Fig. 4 “MSIB transmission request”).

11.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubotaba in view of Sun and further in view of Kubotaba et al. (US 2017/0064691 A1-hereafter Kubota-691).

          For claim 9 Kubotaba in view of Sun does not explicitly teach the WTRU, wherein the one or more communication parameters include the quality of the downlink signal, the transceiver being further configured to: 
	However, Kubota-691 teaches “reference signal received quality (RSRQ) (see paragraph 47 and paragraph 54 “compare measurement results, e.g., radio quality (such as signal strength or other parameters)”).
Kubotaba in view of Sun does not explicitly teach receive the downlink signal, the processor being further configured to: 
measure the quality of the downlink signal
However, Kubota-691 teaches this limitation (see paragraph 47 “strongest measurement results :RSRP or RSRQ”): and 
Kubotaba further in view of Cudak further in view of Sun does not explicitly teach determine that the transmission of the one or more SI messages from the communication network utilizes at least one beamformed communication based on the quality of the downlink signal being below a predetermined threshold 
However, Kubota-691 teaches this limitation (see Fig. 7 “request base station system information”,  paragraph 98 “UE performs measurements and compare the system information against one or more service requirements, and select a cell on which to camp based on the service–specific requirements and general network condition information as available”).
Thus, it would have been obvious to a person of ordinary skill in the art before the date claimed invention to use the teachings Kubotaba-691 in the combined on demand SI request of Sun and  Kubotaba for UE to select a cell on which to camp based on the service–specific requirements and general network condition information as available (see Kubotaba-691: paragraph 98).

          For claim 10 Kubotaba in view of Sun further in view of Kubotaba-691 teaches the WTRU, wherein the downlink signal includes a reference signal, and the quality of the downlink signal includes a received power of the reference signal (see Kubotaba-691: paragraph 47 “strongest measurement results: RSRP or RSRQ”).

Allowable Subject Matter
12.	Claims 12-16 are allowed.
The following is an examiner’s statement for reasons for allowance:
Claims 12-16 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose to determine one or more uplink (UL) resources with which to communicate information for a WTRU reception of the one or more on-demand SI messages based on the requested one or more on-demand SI messages based on a mapping between the one or more UL resources and the at least one DL beam of the one or more DL beam and on the requested one or more on-demand SI messages, the information for the WTRU reception including the at least one DL beam.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cudak et al. (US 2015/0201368 A1).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415